Citation Nr: 0214711	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  96-27 010	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for myopathy, including 
rhabdomyolysis.

2.  Entitlement to service connection for right inguinal 
hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to May 1965 
and during September 1990.  The veteran also had service in 
the Tennessee Air National Guard from August 1985 to December 
1994 to include periods of active duty for training and 
inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a hernia and for lack of cortisone.  The claim 
for service connection for cortisone deficiency was later re-
characterized as a claim for service connection for 
rhabdomyolysis, and in this decision the Board further 
broadens the definition of the muscle disorder as set forth 
on the title page of this decision.  In March 1999 the claim 
for service connection for rhabdomyolysis was found to be 
well grounded and the case was remanded to the RO for 
additional development.  The case was returned to the Board 
in October 2002.


FINDING OF FACT

The veteran's myopathy, including rhabdomyolysis, and a 
inguinal hernia began years after active duty, were not 
caused by any incident of such service, and did not begin 
during and were not worsened by periods of active duty for 
training or inactive duty for training.

CONCLUSION OF LAW

Myopathy, including rhabdomyolysis, and an inguinal hernia 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991 &. Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, and 
the previous Board remand, the veteran has been informed of 
the evidence necessary to substantiate his claim.  Medical 
records have been obtained and a VA examination with an 
opinion has been provided.  A February 2001 letter to the 
veteran has specifically notified the veteran of exactly what 
evidence he must provide and what the VA would do to assist 
with development of evidence necessary to support his claim.  
The Board finds that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, and the 
related VA regulation, have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  Quartuccio v. Principi, 16 Vet. App. 183 (20020.

In this case the veteran contends that a hernia was first 
diagnosed while he was on a weekend drill with the National 
Guard and that rhabdomyolysis was due to toxin exposure while 
he was a member of the Tennessee Air National Guard.  He 
reports that he performed the same job in the National Guard 
as his civilian job working for the National Guard as a 
technician at McGhee-Tyson Air Force Base.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty, active duty for training, or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 1110, 1131, 101(24).

The veteran's service medical records for his 1961 to 1965 
active duty and several subsequent periodic examinations for 
National Guard are negative for any pertinent abnormality.  
It is not contended that myopathy, including rhabdomyolysis, 
or an inguinal hernia were present during or otherwise 
related to the veteran's 1961 to 1965 active duty.  

The administrative records for the National Guard show annual 
periods of active duty for training and monthly inactive duty 
training.  These records show he was not on active duty for 
training in March 1994.  He did he participate in inactive 
duty training on March 13 and 14, 1994.

His medical record from the national guar from 1985 to 1993 
showed no pertinent abnormality.  A February 1993 examination 
for the National Guard showed normal abdomen and viscera, 
including hernia.  Blood studies showed only borderline 
cholesterol and cholesterol HDL ratio. 

The first clinical evidence of the claimed disorders is 
contained in private medical records from W.W., M.D.  These 
medical records show the veteran was hospitalized on March 
24, 1994 for an elective repair of a right inguinal hernia 
which was found after he developed pain in the right inguinal 
area.  The clinical history showed that the veteran had been 
lifting large objects at work and otherwise was in excellent 
health.  There were some abnormal blood studies and the 
surgery was canceled.  He underwent evaluation by Dr. T. and 
work up eventually showed toxic rhabdomyolysis by muscle 
biopsy.  It was reported that the veteran exercised three 
times weekly at the National Guard base and played basketball 
twice a week. The veteran underwent surgical repair of the 
right inquinal hernia. The veteran received follow-up 
treatment from 1994 to 1999 at private facilities. 

In May 1994 he was evaluated by a medical board of the 
National Guard.  He was discharged from the National Guard 
for myositis and adrenal hypofunction.  At that time it was 
determined that these disorders existed prior to service and 
were not aggravated by service.  

A January 1995 statement from Dr. T. indicates that the only 
toxin identified was chlordane but that other idiopathic 
toxins had not been completely ruled out.  Chlordane is an 
insecticide.  Dorland's Illustrated Medical Dictionary 856 
(27th ed. 1988).

March and May 1996 statements from Drs. T. and W., 
respectively, note that the veteran had had toxic 
rhabdomyolysis or a long-standing degenerative muscle disease 
of unknown etiology.  Dr. T. said the toxicity occurred prior 
to the abnormal blood studies in March 1994 and thought the 
veteran should be referred for evaluation to determine 
whether toxicity exposure occurred while he was with the Air 
National Guard.  Dr. W. said the disease began while the 
veteran was on active duty with the National Guard. 

A VA examination conducted in August 1996 revealed a 
diagnosis of rhabdomyolysis (myositis) a history of a 
diagnosis of adrenaline insufficiency.

In an August 2002 letter the veteran indicated the toxic 
exposure occurred during weekend drills and that he did the 
same job during the weekend drills that he did as a civilian 
employee.  He stated that the hernia was diagnosed on a 
weekend drill.

The veteran was examined by the VA in July 2000.  At that 
time the veteran reported that he was in excellent health 
until he was hospitalized in March 1994 for a hernia repair 
and found an elevated CPK and SGOT.  It was reported that he 
was discharged from the National Guard as medically unfit for 
duty and also lost his job as a civilian employee with the 
National Guard as a computer technician.  He worked on his 
own farm raising livestock.  He remembered spraying 
insecticide 10 years earlier.  He stated that he shredded 
documents both while on duty and as a civilian employee and 
the documents were coated with a chemical.  The dust from the 
shredding got in his eyes and lungs.  Following review of the 
veteran's medical records and an examination, the doctor 
reported that the veteran clearly had a myopathy, and that 
the weakness he demonstrated on physical examination could be 
due to the treatment of the myopathy rather than to the 
condition itself.  It was impossible to state whether the 
steroid myopathy or the originally diagnosed nonspecific 
myopathy/rhabdomyolysis was the more proximate cause of the 
veteran's symptoms.  The doctor found no clear evidence of 
rhabdomyolysis as he found no documentation of proteinuria 
and was unable to diagnose dermatomyositis based on current 
physical findings and available laboratory data and muscle 
biopsy reports.  The doctor reported that it was clear that 
his illness began in 1994 insofar as his symptoms are 
concerned.  Prior to finding of the abnormal blood studies, 
he was, by all indications quite healthy except for his 
inguinal hernia.  The doctor was unable relate the myopathy 
to a toxin exposure; there was no clear history of ongoing 
toxin exposure to account for his continued muscle enzyme 
elevation and symptoms and weakness.  It would be expected 
that a past toxin exposure would have cleared after a period 
of time and one would not expect persistent muscle enzyme 
abnormalities based on a long past exposure.

To summarize, the first record of the inguinal hernia was the 
March 1994 report of Dr. W. who noted that the hernia was 
found after the veteran had developed groin pain.  When it 
was first discovered is not clear; the veteran says it was 
during a weekend drill with the National Guard.  However, the 
clinical history indicated that the veteran was lifting large 
objects at work, which would be as a civilian employee of the 
National Guard.  No reference was made to active duty for 
training or inactive duty training.  There is no clinical 
evidence which relates the hernia to active duty for training 
or an injury incurred in or aggravated by inactive duty 
training. 

The myopathy initially was found as a result of blood tests 
first taken in March 1994.  Dr. T has indicated that it was 
present prior to March 1994.  Both Drs. W. and T. raised the 
question as to whether the toxic exposure occurred while he 
was with the Air National Guard.  However, no subsequent 
medical opinion was submitted establishing any such 
relationship.  The only toxin identified chlordane, an 
insecticide.  Dorland's Illustrated Medical Dictionary 317 
(27th ed. 1988).

The veteran indicates that the toxin may have come from the 
documents he shredded.  However, there is no evidence to 
substantiate this assertion.  It is also noted that the 
veteran owned a farm and one occasion had used an 
insecticide.  

Additionally, while the VA physician who examined the veteran 
in 2000 did not identify the etiology of the veteran's 
myopathy, he pointed out that there was no clear history of 
toxic exposure and that one would not expect the veteran's 
persistent muscle enzyme abnormalities based on a long past 
toxin exposure.  In short, there is no evidence of any toxic 
exposure during a period of active duty for training or 
inactive duty training that would account for the veteran's 
myopathy.  

Dr. W. indicated that the disease began while he was on 
active duty with the National Guard.  However, it is unclear 
whether this opinion was in reference to his service as a 
serviceman or a civilian employee.  Dr. W. did not refer to 
particular period of service.  Additionally, the evidence 
shows that the disorder was asymptomatic prior to March 1994.  
Therefore, without symptoms, it is speculative to state that 
the disease began during a particular period of active duty 
for training or a particular weekend drill.  The National 
Guard determined that it pre-existed service and was not 
aggravated by service.

The weight of the credible evidence demonstrates that 
myopathy, including rhabdomyolysis, and a right inguinal 
hernia began years after active duty and were not caused by 
any incident of such service, and the myopathy, including 
rhabdomyolysis, and a right inguinal hernia did not begin 
during and were not worsened by periods of active duty for 
training or that any injury was incurred or aggravated during 
inactive duty for training.  As the preponderance of the 
evidence is against the claims for service connection for 
myopathy, including rhabdomyolysis, and a right inguinal 
hernia, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for myopathy, including rhabdomyolysis, is 
denied.

Service connection for right inguinal hernia is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

